DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.  Amendments to the current set of claims include the incorporation of previous dependent Claims 4 & 5 to independent Claim 1 and 9.  The previous prior art rejection still reads upon the claimed invention.
On page 6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the previous Abstract and claim objections and the previous 112 rejections have been addressed via amendments and should be withdrawn.  The Examiner has withdrawn the previous objections and 112 rejections, but notes that a couple of minor objections have been newly made in light of the currently made amendments.
On pages 6-8, Applicant argues that previous prior art reference Shiki et al., (“Shiki”, US 2009/0101600), does not disclose the added claim limitations to independent Claims 1 & 9, which have been incorporated from previous dependent Claims 4 & 5.  Specifically, Applicant argues that Shiki actually teaches away from using or disclosing the limitation of “graft polymerization”, pointing to paragraph [0043] of Shiki and highlighting excerpts to argue that Shiki discloses that using coating or graft polymerization do not provide the chemical resistance needed by Shiki.   Applicant notes that Shiki discloses that coating or graft polymerization can result in the polymer 
On page 8, Applicant continues the same argument that Shiki has the critical goal of improving or achieving “high chemical resistance to washing and prolonged use” as also stated in the Abstract, which is true.  However, the Examiner repeats the observation above that Shiki still discloses “chemical resistance improvement effects are demonstrated regardless of the form” in paragraph [0043] of Shiki, and does not explicitly state that graft polymerization should not be used.  The Examiner finds this argument unpersuasive.
On pages 8-9, Applicant also argues that other secondary references used in the prior art rejection do not disclose the limitations in question above.  The Examiner notes that Shiki still discloses these limitations as stated previously, so these additional remarks are considered moot.
Abstract
The abstract of the disclosure is objected to because the word “unit” is misspelled as “unity” on line 4 of the Abstract.  Examiner accepts the Abstract submitted on November 20, 2020 otherwise.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “unit” on line 6 is misspelled as “unity”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7 & 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shiki et al., (“Shiki”, US 2009/0101600).
Claims 1, 3, 6, 7 & 8 are directed to a porous membrane, a device or composition type invention group.
Regarding Claims 1, 3, 6, 7 & 8, Shiki discloses a porous membrane, (See Abstract), comprising a thermoplastic resin, (See paragraph [0035]; PVDF is a thermoplastic resin as further claimed in Claim 3), and having a densely structured layer, (See paragraph [0048]), wherein the ratio of α crystal strength to β crystal strength of the thermoplastic resin in the densely structured layer is 5.0 or more, (See paragraphs [0039] & Table 1, Ex. 4; The amount of β type crystals with gamma type crystals is about 15% of the total crystalline portion, of which the remaining 85% must be α type crystals such that the ratio is 85:15 result in a ratio of 5.67), and wherein a graft chain having a hydrophilic monomer unit is introduced in a pore surface, (See paragraph [0043]; Polyethylene glycol which includes monomers is hydrophilic and is grafted on surface of porous body), at a graft ratio of from 5% or more to 20% or less, (See paragraph [0058]; The hydrophilic polymer which includes polyethylene glycol anticipates the claimed range from 8 to 20%).
Additional Disclosures Included: Claim 3: The porous membrane according to claim 1, wherein the thermoplastic resin is polyvinylidene fluoride, (See paragraph [0035]).  Claim 6:  The porous membrane according to claim 1, further having a coarsely structured layer, (See paragraph [0048], Shiki; “the thickness of the backbone of the polymer component that forms the pores increases…in a stepwise manner” indicating that there is a layer with larger pores in the porous film that will define a coarser layer, being defined in a step-wise manner).  Claim 7: The porous membrane according to claim 1, wherein the porous membrane is a hollow fiber membrane, (See paragraph [0044]).  Claim 8:  The porous membrane according to claim 1, wherein the ratio of α crystal strength to β crystal strength of the thermoplastic resin in the densely structured layer is 11.0 or less, (See paragraphs [0039] & Table 1, Ex. 4; The amount of β type crystals with gamma type crystals is about 15% of the total crystalline portion, of which the remaining 85% must be α type crystals such that the ratio is 85:15 result in a ratio of 5.67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 & 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiki et al., (“Shiki”, US 2009/0101600), in view of Ishiodori et al., JP 2008062226 A, (“Ishiodori”, “Machine Translation of JP2008062226”, published 2008, 68 total pages).
Claims 9-11 & 13-18 is directed to a method for manufacturing a porous membrane, a method type invention group.
Regarding Claims 9-11 & 13-18,  Shiki discloses a method for manufacturing a porous membrane, comprising: a mixing step of obtaining a mixture, (See paragraphs [0103], [0105] or [0107]; Examples are shown mixing the subsequent components claimed), of a thermoplastic resin, (See paragraph [0035]; PVDF is a thermoplastic resin as further claimed in Claim 3) and a plasticizer, (See paragraph [0051]; The disclosed common solvent is considered a plasticizer); a membrane formation step of forming a porous membrane having a densely structured layer from the mixture, (See paragraph [0048])); a plasticizer removal step of removing the plasticizer from the porous membrane, (See paragraphs [0104], [0106] or [0108]; The solvent is then removed); graft-polymerizing a hydrophilic monomer to the heat-treated porous membrane, (See paragraph [0043]; Polyethylene glycol which includes monomers is hydrophilic and is grafted on surface of porous body), at a graft ratio from 5% or more to 20% or less, (See paragraph [0058]; The hydrophilic polymer which includes polyethylene glycol anticipates the claimed range from 8 to 20%); wherein the ratio of α crystal strength to β crystal strength of the thermoplastic resin in the densely structured layer is 5.0 or more, (See paragraphs [0039] & Table 1, Ex. 4; The amount of β type crystals with gamma type crystals is about 15% of the total crystalline portion, of which the remaining 85% must be α type crystals such that the ratio is 85:15 result in a ratio of 5.67),
Shiki does not disclose a heat treatment step of heat-treating the porous membrane from which the plasticizer is removed at a temperature of 132oC or higher and lower than the melting point of the thermoplastic resin to form a heat-treated porous membrane.
Ishiodori discloses a method for manufacturing a porous membrane, (See paragraph [0006], Ishiodori), with a heat treatment step of heat-treating the porous membrane of which the plasticizer is removed at a temperature of 132oC or higher and lower than the melting point of the thermoplastic resin to form a heat-treated porous membrane, (See paragraph [0051]; Ishiodori anticipates the claimed range from 132 to 160oC).  Additional features of this disclosure are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Shiki by incorporating a heat treatment step of heat-treating the porous membrane of which the plasticizer is removed at a temperature of 132oC or higher and lower than the melting point of the thermoplastic resin to form a heat-treated porous membrane as in Ishiodori for “increasing the ratio of the α-type crystal structure” because “the chemical resistance is improved when the α-type crystal structure is present in a higher ratio”, (See paragraph [0044], Ishiodori), and “by increasing the heat treatment temperature, the treatment time can be shortened”, (See paragraph [0052], Ishiodori).
Additional Disclosures Included: Claim 10:  The method for manufacturing the porous membrane according to claim 9, wherein the heat treatment step heat-treating the porous membrane is carried out for one hour or longer and nine hours or shorter, (See paragraph [0052], Ishiodori; Ishiodori anticipates the claimed range from 1 to 5 hours).  Claim 11:  The method for manufacturing the porous membrane according to claim 9, wherein the heat treatment step heat-treating the porous membrane is carried out while the porous membrane of which the plasticizer is removed is pulled in at least two directions, (See paragraphs [0063] or [0072], Ishiodori; The hollow fiber membrane is stretched in the fiber direction to at least 1.5 times the original length, indicating that the membrane is pulled along the center axis of the fiber in two opposite directions).  Claim 13:  The method for manufacturing the porous membrane according to claim 9, wherein the thermoplastic resin is polyvinylidene fluoride, (See paragraph [0035], Shiki).  Claim 14:  The method for manufacturing the porous membrane according to claim 9, further comprising graft-polymerizing a hydrophilic monomer to the heat-treated porous membrane, (See paragraph [0043], Shiki; Polyethylene glycol which includes monomers is hydrophilic and is grafted on surface of porous body).  Claim 15:  The method for manufacturing the porous membrane according to claim 9, wherein the porous membrane formed in the membrane formation step further has a coarsely structured layer, (See paragraph [0048], Shiki; “the thickness of the backbone of the polymer component that forms the pores increases…in a stepwise manner” indicating that there is a layer with larger pores in the porous film that will define a coarser layer, being defined in a step-wise manner).  Claim 16:  The method for manufacturing the porous membrane according to claim 9, wherein the porous membrane is a hollow fiber membrane, (See paragraph [0044], Shiki).  Claim 17:  The method for manufacturing the porous membrane according to claim 9, wherein the ratio of α crystal strength to β crystal strength of the thermoplastic resin in the densely structured layer is 11.0 or less, (See paragraphs [0039] & Table 1, Ex. 4, Shiki; The amount of β type crystals with gamma type crystals is about 15% of the total crystalline portion, of which the remaining 85% must be α type crystals such that the ratio is 85:15 result in a ratio of 5.67).  Claim 18:  The method for manufacturing the porous membrane according to claim 9, wherein in the heat treatment step forming a porous membrane, the porous membrane of which the plasticizer is removed is heat-treated at a temperature of 132°C or higher and 150oC or lower, (See paragraph [0051], Ishiodori; Ishiodori anticipates the claimed range from 132 to 160oC).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiki et al., (“Shiki”, US 2009/0101600), in view of Sakamoto et al., (“Sakamoto”, US 2013/0075324).
Claim 2 is directed to a porous membrane, an apparatus or composition type invention group.
Regarding Claim 2, Shiki discloses the porous membrane according to claim 1, wherein a maximum pore size of the heat-treated porous membrane is 1 nm or larger and 50 nm or smaller, (See paragraph [0048], Shiki), but does not explicitly disclose wherein the maximum pore size of the porous membrane is 23.5 nm or larger and 30.0 nm or smaller.
Sakamoto discloses a porous membrane, (See Abstract and paragraph [0001], Sakamoto), wherein a maximum pore size is 23.5 nm or larger and 30.0 nm or smaller, (See paragraph [0005], Sakamoto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Shiki by incorporating wherein a maximum pore size is 23.5 nm or larger and 30.0 nm or smaller as in Sakamoto because “a microporous film having a 30 nanometer size is now used due to a desire for achieving further high-accuracy”, (See paragraph [0005], Sakamoto), for removing “impurity particles”, (See paragraph [0004], Sakamoto), as also desired in Shiki, (See paragraph [0004], Shiki).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiki et al., (“Shiki”, US 2009/0101600), in view of Ishiodori et al., JP 2008062226 A, (“Ishiodori”, “Machine Translation of JP2008062226”, published 2008, 68 total pages), in further view of Sakamoto et al., (“Sakamoto”, US 2013/0075324).
Claim 12 is directed to a method for manufacturing a porous membrane, a method type invention group.
Regarding Claim 12, modified Shiki discloses the method for manufacturing the porous membrane according to claim 9, wherein a maximum pore size of the heat-treated porous membrane is 1 nm or larger and 50 nm or smaller, (See paragraph [0048], Shiki), but does not explicitly disclose wherein the maximum pore size of the porous membrane is 23.5 nm or larger and 30.0 nm or smaller.
Sakamoto discloses a method for manufacturing the porous membrane, (See Abstract and paragraph [0001], Sakamoto), wherein a maximum pore size of the porous membrane is 23.5 nm or larger and 30.0 nm or smaller, (See paragraph [0005], Sakamoto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Shiki by incorporating wherein a maximum pore size of the porous membrane is 23.5 nm or larger and 30.0 nm or smaller as in Sakamoto because “a microporous film having a 30 nanometer size is now used due to a desire for achieving further high-accuracy”, (See paragraph [0005], Sakamoto), for removing “impurity particles”, (See paragraph [0004], Sakamoto), as also desired in Shiki, (See paragraph [0004], Shiki).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779